1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA ALLISON, #179741
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorney for Defendant-Movant
6
     DAVID SUN
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                    ) No. 2:17-cr-00223-KJM
12                                                )
                     Plaintiff,                   ) ORDER
13                                                )
             vs.                                  ) JUDGE: Hon. Kimberly J. Mueller
14                                                )
15   DAVID SUN,                                   )
                                                  )
16                  Defendant-Movant.             )
                                                  )
17                                                )
18           Based upon Local Rule 141(b) and the representations contained in the defense’s request
19   to seal, the presentence report qualifies for sealing. The court finds that, for the reasons stated in
20   the defendant’s request, sealing exhibit E serves a compelling interest, and in the absence of
21   closure, those compelling interests would be harmed. Oregonian Publishing Co. v. U.S. District
22   Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990).
23          IT IS HEREBY ORDERED that the Request to Seal Exhibit E to Defendant-Movant’s
24   Emergency Motion for Compassionate Release be granted so that personal information in the
25   report is not available on the public docket. The Request and its Exhibit E is to be provided to the
26   Court and Assistant United States Attorney James Conolly.
27          These documents shall remain under seal until further order of the court.
28          This order resolves ECF No. 158.

      Sun: Sealing Order
1           IT IS SO ORDERED.
2    DATED: May 11, 2021.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Sun: Sealing Order
